DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 12, 18, 25-27, 29, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2012/0209323) in view of Gong et al (US 2013/0045182).
Uchida et al. disclose an apparatus for sealing a puncture through tissue, the puncture having a first French size (Fig. 3a where the puncture has a first size) comprising: a sealant (2) and a sheath (20) having a lumen, wherein the sealant is positioned in the lumen of the sheath ([0091]). The sealant having an elongate first section (4) including a proximal end, a distal end, and a cross-section sized for delivery into a puncture through tissue, and a second section (6) fused to and extending from the distal end of the first section (Fig. 1). The first section may be formed from a freeze- dried PEG hydrogel that expands when exposed to physiological fluid within the puncture and seals the puncture through the tissue ([0045]). The frozen, freeze-dried hydrogel is then conditioned with humidity and temperature cycles to complete the polymerization reaction ([0048]). The PEG comprises PEG-amine and PEG-ester ([0046]), the PEG-ester is in excess of PEG amine ([0046] where the ratio of PEG-amine and PEG-ester can be 1:9 (10% PEG-amine: 90% PEG-ester) therefore the PEG-ester is in excess of PEG amine). The second section may be formed from a solid mass of non-freeze-dried, non-crosslinked hydrogel precursors (abstract). Suitable non- crosslinked hydrogel precursors include PEG-amine and PEG-ester ([0050], [0125)). The puncture is a vascular puncture ([(0002]). When the sealant is exposed within the puncture, the sealant may be exposed to blood and/or other body fluids within the puncture ([0125]). This exposure may cause the sealant to absorb fluid and activate to provide hemostasis ([(0121]). The first section has a length between the proximal and distal ends between about one and twenty millimeters (claim 15). The second section has a length between about half and five millimeters (claim 16). The first and second sections have a substantially uniform outer cross-section along their lengths between about one and eight millimeters (claim 17). The sealant may have an outer diameter or other cross-section between about one and eight millimeters ([0043]). The hydrogel of the first section comprises a sterilized pharmaceutically acceptable covalently crosslinked hydrogel polymerized from at least one synthetic hydrophilic polyethylene glycol macromer, and having a substantially less equilibrium level of hydration for undergoing a volumetric expansion of at least about 50% after swelling with physiological fluid (claim 13). The sealant may include one or more pH adjusting agents in the first and/or second sections ([0011)); wherein the PEG comprises PEG- amine and PEG-ester and wherein a molar ratio of PEG-amine to PEG-ester is between 4 to 1 and 1 to 4 ([0046]).
Uchida et al. fails to disclose the first section comprises a hydrogel comprising a chitosan reacted with the PEG.
However, in the same field of endeavor, Gong et al. disclose a polysaccharide based hydrogel composition prepared by combining a polysaccharide component with a hydrophilic polymer and a cross-linking agent ([0011]). Suitable polysaccharides include chitosan ([0036]). Suitable hydrophilic polymers include poly(ethylene glycol). The polymer may reacted and crosslink into a hydrogel through the formation of covalent bonds through the action of chemically active groups that are present on the polysaccharide and the counterpart hydrophilic polymer ([0038]). The hydrogel is then subsequently frozen and freeze-dried ([0021], [0082]). In one embodiment, the hydrogel composition is a three-component hydrogel that include a multifunctional PEG with terminal nucleophilic groups, a multifunctional PEG with terminal electrophilic groups, and chitosan ([0040]). Examples of electrophilic groups include N-hydroxysuccinimide esters. Examples of nucleophilic groups include amines ([0039]). The crosslinking agent is a polyethylene glycol comprising at least two electrophilic active groups. The chitosan may have a molecular weight in the range of 100 kD to 250 kD ([0043]). The chitosan may have a variation in the degree (%DA) of deacetylation in the range of 70% to 80% ([(0043]). The chitosan may be present in the set hydrogel in a mass percentage range of 0.5% to 1.0%, or 1.0% to 5%, or 5% to 10% ([0043]). The composition may be used as a hemostat to close punctures ([0105]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Uchida et al. disclose wherein the hydrogel of the first section comprises a sterilized pharmaceutically acceptable covalently crosslinked hydrogel polymerized from at least one synthetic hydrophilic polyethylene glycol macromer. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the hydrogel of Gong et al. into the composition of Uchida et al during the reaction step to form the hydrogel since it is a Known and effective crosslinked hydrogel polymerized from at least one synthetic hydrophilic polyethylene glycol macromer that can be used as a hemostat to close punctures as taught by Gong et al.
In regards claim 1, even though the combination of Uchida et al. in view of Gong. Et al teaches the PEG and chitosan are reacted to form a hydrogel, subsequently frozen, freeze-dried, and then conditioned with humidity and temperature cycles as noted above, this claimed phrase is being treated as a product by process limitation; that is, that the hydrogel is conditioned with humidity and temperature cycles. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). Applicant’s specification discloses in [0230], [0231] the hydrogel is conditioned in such a manner to allow the hydrogel to be sliced, rolled and loaded into a catheter. It is the Examiner’s position that the teachings in the combination of Uchida et al. and Gong et al. results in the same claimed structure to allow for such a slicing (cutting), rolling and loading to occur. Uchida et al. explicitly discloses the step of freeze-drying the hydrogel and then conditioning it through humidity and temperature cycles ([0048]), cutting (trimming) ([0049]), rolling and loading into a delivery device ([0016], [0055]). Gong et al. explicitly discloses the combination of a PEG and chitosan hydrogel can be subsequently processed, such as being sliced (cut), stretching and forming ([0119]). Thus, regardless as to whether or not the prior art explicitly discloses the process used to make and treat the hydrogel, it appears that the product in the combination of Uchida et al. and Gong et al. would be the same or similar as that claimed since the freeze-dried hydrogel can also be sliced (cut, trimmed), rolled and loaded into a delivery device.
In further regards to claim 1, to the limitation of “wherein the apparatus has a second French size smaller than the first French size”, this feature is seen in Fig. 3C. As discussed in [0118], the sheath (20) is advanced into puncture (90) by entering introducer sheath (80). Introducer sheath (80) lies within puncture (90), therefore introducer sheath must be smaller than the puncture in order to fit in the puncture. The diameter of the puncture is at least the diameter occupied by introducer sheath (80) in Fig. 3C. Sheath (20) must be sized smaller than introducer sheath (80), to thereby fit into the lumen of introducer sheath (80) during the delivery step of the sealant. Therefore, the apparatus (sheath and sealant (the sealant has a diameter between 1-8 mm ([0043])), is in fact a diameter smaller than the diameter of puncture (90).
Nonetheless, even if neither prior art taught the apparatus has a diameter smaller than a diameter of the puncture, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, the apparatus as claimed is intended to be used in a puncture having a larger diameter than the diameter of the apparatus. The apparatus needs to only be capable of use with a puncture size such that the apparatus would have a diameter smaller than the puncture. The device in the prior art can be used to treat any puncture size desired by the surgeon. Since claim 1 is directed to an apparatus (wherein the puncture is not a positive recitation of an element of the apparatus), the apparatus can be used in any puncture wherein the puncture is larger than the diameter the apparatus.
In regards to claim 27 reciting wherein the second section is capable of expansion in the dimension of the outer cross section of the sealant of at least 50%, the second section of Uchida et al. comprising non-cross-linked precursors is substantially the same as the claimed second section comprising non-cross-linked precursors. Therefore, one of ordinary skill in the art would reasonably expect the second section of Uchida et al. to expand in the dimension of the outer cross section of the sealant of at least 50% like the second section of the claimed invention.
In regards to claims 43 and 45 reciting the phrase “consists essentially of,” the instant specification does not define what the phase means or disclose what the basic and novel characteristics of the claimed composition are. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of’ is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998).
In regard to claim 44 reciting wherein the second section does not include chitosan, the second section of the combination does not comprises chitosan as chitosan is not mentioned in the second section.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2012/0209323) in view of Gong et al. (US 2013/0045182) and further in view of Gong et al. (US 2012/0238644; hereinafter as Gong ‘644)
The teachings of Uchida et al. and Gong et al. (182) are discussed above. Uchida et al. and Gong et al. (‘182) do not disclose a ratio of active group sites of PEG- amine to PEG-ester is between about 0.1 to about 4 and a ratio of active group sites of chitosan to PEG-ester is between about 0.1 to about 5.
However, Gong et al. (‘644) disclose a fragmented polysaccharide based hydrogel prepared by combining a polysaccharide component with a hydrophilic polymer and a cross-linking agent (abstract). The hydrogel may be fabricated in a manner suitable to its respective components. For example, a hydrogel comprises of a multi-armed amine-terminated PEG, a chitosan, and a multi-armed ester terminated PEG may be fabricated by combining the three polymers in a 1:1 functional group molar ratio at a 10% mass fraction in an aqueous basic buffer ([0061)).
It would have been prima facie obvious to one of ordinary skill in the art to have the ratio of active group sites of PEG-amine to PEG ester as 1 and the ratio of active group sites of chitosan to PEG ester as 1 since it was known in the art that in order to formulate a hydrogel comprising a polysaccharide, a hydrophilic polymer and a crosslinking agent; the multi-armed amine-terminated PEG, a chitosan, and a multi- armed ester terminated PEG should in a 1:1 functional group molar ratio as taught by Gong et al. (644).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2012/0209323) in view of Gong et al. (US 2013/0045182) and further in view of Tijsma et al. (US 2009/0291912).
The teachings of Uchida et al. and Gong et al. are discussed above. Uchida et al. and Gong et al. do not disclose wherein a molar ratio of chitosan to PEG-ester is between about 0.0005 to about 0.01.
However, Tijsma et al. disclose chitosans and materials for use in or on tissue and structures in the ears, nose, throat, limbs and spinal column ([0002]). Specifically, Tijsma et al. disclose a two-part composition, the first part comprising a partially crosslinked polysaccharide and the second part comprising a further crosslinker for the polysaccharide (claim 1). The polysaccharide comprises chitosan (claim 2). The polysaccharide and further crosslinker are combined in a molar ratio of about 20:1 to about 1:20 (claim 8). The composition may be used for hemostasis ([0052)).
Gong et al. disclose wherein the crosslinking agent is a polyethylene glycol comprising at least two electrophilic active groups. Examples of electrophilic groups include N-hydroxysuccinimide esters. In other words, PEG-ester is a crosslinking agent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the hydrogel of Gong et al. to have a molar ratio of chitosan to PEG- ester of about 20:1 to about 1:20 (“about 1:20” includes “about 0.01”) since this is an effective molar ratio of chitosan to crosslinking agent known in the art for hemostatic compositions as taught by Tijsma et al.
Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2012/0209323) in view of Gong et al (US 2013/0045182) as applied to claim 1 above, and further in view of Das (US 2005/0070957).
In regards to claims 32 and 34, Uchida et al. disclose in paragraph [0043], [0051] wherein the sealant has an outer diameter between about one and eight millimeters. As shown from Fig. 2C, the sealant 2 has substantially the same diameter as the tubular body 20 of the apparatus (i.e. device) 10. Uchida et al further discloses the diameter of the sealant is sized for delivery into a puncture ([0009]) and that the sealant is trimmed to size and mass requirements ([0049]). In other words, Uchida et al suggests the diameter of the sealant may vary depending on the requirements necessary for the sealant at the puncture site. Alternatively stated, the sealant is not a “one size fits all’ type sealant and may vary based upon the structural requirements of the puncture site.
In a field of similar endeavor, Das teaches an apparatus for closing a puncture through tissue, wherein catheters of known sizes in the art can be used depending on the hole in the vessel and that puncture sizes in a vessel can vary (be as large as 1.98, 2.64, 3.3 mm) and therefore the catheter system would be sized accordingly based on the puncture size ([0045]). Known sizes includes 6, 8 or 10 French catheters (0045}}. Therefore, in light of Uchida et al’s teachings that the sealant can vary in diameter, it would have been obvious to one of ordinary skill in the art before the effective fling dale of the invention to modify the combination of a device sized at 6 French as taught by Das or 7 French based upon the teachings of ranges of catheters of Das since these are well known catheter sizes in the art for treating vascular openings. In other words, one of ordinary skill in the art in possession of Uchida et al would have been motivated to look to Das for a teaching of known catheter sizes that are safe to use in a puncture vessel to effectively deliver a sealant based on the varying size of the sealant.
In regards to claims 33 and 35, the recitation of the vascular puncture sized between 7 French and 24 French or 7 French and 10 French is not required to be explicitly taught in the prior art. The vascular puncture is not an element of the apparatus and is not positively recited in claim 1. Rather, the apparatus only needs to be capable of use with a vascular puncture in the claimed size range. A size of between 7 French and 24 French is between 2.33 mm and 8 mm, a size of between 7 French and 10 French is between 2.33 mm and 3.33 mm. Uchida et al. disclose in paragraph [0043], [0051] wherein the sealant has an outer diameter between about one and eight millimeters. As shown from Fig. 2C, the sealant 2 has substantially the same diameter as the tubular body 20 of the apparatus (i.e. device) 10 and would therefore be capable of use in a puncture sized between 7 French and 24 French, or 7 French and 10 French. 
In further regards to claim 33, to the limitation of “wherein the apparatus is a smaller French size than the puncture”, this feature is seen in Fig. 3C. As discussed in [0118], the sheath (20) is advanced into puncture (90) by entering introducer sheath (80). Introducer sheath (80) lies within puncture (90), therefore introducer sheath must be smaller than the puncture in order to fit in the puncture. The diameter of the puncture is at least the diameter occupied by introducer sheath (80) in Fig. 3C. Sheath (20) must be sized smaller than introducer sheath (80), to thereby fit into the lumen of introducer sheath (80) during the delivery step of the sealant. Therefore, the apparatus (sheath and sealant (the sealant has a diameter between 1-8 mm ([0043])), is in fact a diameter smaller than the diameter of puncture (90).
Nonetheless, even if neither prior art taught the apparatus has a diameter smaller than a diameter of the puncture, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, the apparatus as claimed is intended to be used in a puncture having a larger diameter than the diameter of the apparatus. The apparatus needs to only be capable of use with a puncture size such that the apparatus would have a diameter smaller than the puncture. The device in the prior art can be used to treat any puncture size desired by the surgeon. Since claim 1 is directed to an apparatus (wherein the puncture is not a positive recitation of an element of the apparatus), the apparatus can be used in any puncture wherein the puncture is larger than the diameter the apparatus.
Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation the puncture having a first French size is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant's argument that the limitation “wherein the apparatus has a second French size smaller than the first French size”, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, as stated above, Uchida teaches that the apparatus is capable of being smaller than the puncture hole as seen in Fig. 3C. As discussed in [0118], the sheath (20) is advanced into puncture (90) by entering introducer sheath (80). Introducer sheath (80) lies within puncture (90), therefore introducer sheath must be smaller than the puncture in order to fit in the puncture. The diameter of the puncture is at least the diameter occupied by introducer sheath (80) in Fig. 3C. Sheath (20) must be sized smaller than introducer sheath (80), to thereby fit into the lumen of introducer sheath (80) during the delivery step of the sealant. Therefore, the apparatus (sheath and sealant (the sealant has a diameter between 1-8 mm ([0043])), is in fact a diameter smaller than the diameter of puncture (90). 
Uchida further disclose in paragraph [0043], [0051] wherein the sealant has an outer diameter between about one and eight millimeters. As shown from Fig. 2C, the sealant 2 has substantially the same diameter as the tubular body 20 of the apparatus (i.e. device) 10. Uchida et al further discloses the diameter of the sealant is sized for delivery into a puncture ([0009]) and that the sealant is trimmed to size and mass requirements ([0049]). In other words, Uchida et al suggests the diameter of the sealant may vary depending on the requirements necessary for the sealant at the puncture site. Alternatively stated, the sealant is not a “one size fits all’ type sealant and may vary based upon the structural requirements of the puncture site.
Therefore it appears to the examiner that the device of Uchida is capable of having a second French size which would be smaller than the first French (the size of the puncture hole).
Furthermore, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, the apparatus as claimed is intended to be used in a puncture having a larger diameter than the diameter of the apparatus. The apparatus needs to only be capable of use with a puncture size such that the apparatus would have a diameter smaller than the puncture. The device in the prior art can be used to treat any puncture size desired by the surgeon. Since claim 1 is directed to an apparatus (wherein the puncture is not a positive recitation of an element of the apparatus), the apparatus can be used in any puncture wherein the puncture is larger than the diameter of the apparatus.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771